Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention II in the reply filed on12/6/2021 is acknowledged.  The traversal is on the ground(s) that the groups can be examined without serious burden by the examiner.  This is not found persuasive because examining all the groups of the system and apparatus would require additional text search queries and strategies as well as the examination of all the different features of each group in the current set of claims and on amendment.
The requirement is still deemed proper and is therefore made FINAL.
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/6/2021.



DETAILED ACTION
	This is the first action on the merits for application 16/797994.  Claims 1-9 are currently pending in this application.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over KATO (2017/0029057) in view of TISO (2016/0280327).

Regarding Claim 1, KATO teaches An electric power assisted bicycle system (10), the system comprising: a manual crank assembly (34) configured to transmit power from a rider to a drive train of a bicycle (10); a motor (200)(32) configured to also transmit power to the drive train of the bicycle; and an electric gear changer (300)[0112] configured to change a gearing of the drive train of the bicycle, the electric gear changer including, a wireless communication device (110)[0177], a power supply (B) configured to be coupled to the bicycle and provide power to both the motor (200)(32) and the electric gear changer (300)[0112], and an electric shift actuator (100) configured to 
KATO does not teach a radio communication device.
TISO teaches a radio communication device [0029].
It would have been obvious to one ordinary skill in the art at the time the application was filed to change the wireless communication device in KATO so it is a radio device as in TISO as a matter of design choice to cost effectively transmit signals from the transmitter to the gear changer receiver.



Claims 2-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over KATO (2017/0029057) in view of TISO (2016/0280327) and further in view of SHIPMAN (2014/0087901).

Regarding Claim 2, KATO as modified does not teach wherein the power supply provides power to the electric gear changer using an intermediate power connector, the intermediate power connector configured for removable attachment to a connecting portion of the electric gear changer.
SHIPMAN teaches wherein the power supply provides power to the electric gear changer (1) using an intermediate power connector (48), the intermediate power connector configured for removable attachment to a connecting portion of the electric gear changer.


Regarding Claims 3, 8, KATO as modified teaches wherein the electric gear changer (SHIPMAN 1) also includes a battery (SHIPMAN 2) configured for removable attachment to the connecting portion of the electric gear changer, wherein the battery and the intermediate power connector (SHIPMAN 48) are selectively attachable to the connecting portion of the electric gear changer to provide power thereto.

Regarding Claim 4, KATO as modified teaches wherein the battery (1) includes a battery coupling portion and the intermediate power connector includes an IPC coupling portion (SHIPMAN Fig. 23 (88)), and wherein the battery and IPC coupling portions have substantially the same configuration.

Regarding Claim 5, KATO as modified teaches wherein the connecting portion (SHIPMAN 42) and the battery coupling portion define a battery interface configured to electrically and mechanically connect the battery to the electric gear changer.

Regarding Claim 6, KATO as modified teaches wherein the connecting portion (SHIPMAN 42) and the IPC coupling portion (SHIPMAN Fig. 23 (88)) define an IPC 

Regarding Claim 7, KATO as modified teaches wherein the power supply (SHIPMAN 2) is positioned remote from the electric gear changer (SHIPMAN [0061]).


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over KATO (2017/0029057) in view of TISO (2016/0280327), SHIPMAN (2014/0087901) and further in view of CHENG (2012/0265414).

Regarding Claim 9, KATO as modified does not teach wherein the battery and the power supply provide power at different voltages to the electric gear changer, and wherein the electric gear changer is configured to compensate for the different voltages.
CHENG teaches wherein the battery and the power supply provide power at different voltages to the electric gear changer, and wherein the electric gear changer is configured to compensate for the different voltages [0077].
It would have been obvious to one ordinary skill in the art at the time the application was filed to change the wireless communication device in KATO as modified so it is has the battery voltage compensation system in CHENG as a matter of design choice to allow the derailleur to be powered by different power sources.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018. The examiner can normally be reached 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY Y. LIU
Examiner




/HENRY Y LIU/           Primary Examiner, Art Unit 3654